DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 8, 2022 was received. Claims 16-17 and 21 were amended. Claim 15 was canceled. Claims 5-6 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 24, 2022. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Topping (US20190294050) on claims 1- 3, 8-14, 18 and 20-21 are maintained. The rejections are repeated below for convenience. 
Regarding claim 1, Topping teaches a method of coating a electrostatic chuck (ESC) to support substrate in a process for making semiconductor devices (paragraphs 0004, 0008, 0066) (a method of processing microelectronic workpieces). Topping teaches to form a protective layer of silicon oxide or silicon nitride on the surface of the ESC in a processing chamber (paragraph 0042). Topping teaches to load the substrate 122 into the processing chamber (paragraph 0048) on the ESC where the coating is formed wherein the protective layer is in direct physical contact with the backside of the surface of the substrate (paragraphs 0030-0031, 0054-0055, see figures 4A and 4B). Topping teaches to preform etching process on the substrate (paragraph 0049). Topping teaches the layer is a thin film (paragraph 0056). It is the position of the examiner that property of the protective layer, provides lubrication between substrate and the chuck, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
 Regarding claim 2, Topping teaches preforming comprises an etch process (paragraph 0049).
Regarding claim 3, Topping teaches the etch process comprises a plasma etch process (paragraph 0021).
Regarding claim 8, Topping teaches the chuck is electrostatic chuck (paragraph 0004).
Regarding claim 9, Topping teaches the microelectronic workpiece is a semiconductor wafer (paragraph 0060).
Regarding claim 10, Topping teaches the protective coating is formed on the minimum contact area of the ESC (paragraphs 0030 and 0054), which reduces the amount of surface area of the backside of the substrate in contact with the chucking surface (paragraph 0031). 
Regarding claim 11, It is the position of the examiner that property of reduced contact results in fewer scratches in the backside surface of the substrate  and the scratches tending to form particles that can be transported to a front side of the substrate, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the method of processing substrate (etching and deposition), the reduced contact between the backside and the substrate and the protective layer, and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 12, It is the position of the examiner that property of, reduced particle count on the front side of the substrate by using the protective layer, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the method of processing substrate (etching and deposition), the reduced contact between the backside and the substrate and the protective layer, and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 13, Topping teaches the one or more temperature transitions due to differences in thermal expansion coefficient between the workpiece and the chuck and a shear lateral forces (friction) is created by the difference of the thermal expansion (paragraphs 0049, 0008 and 0038). It is the position of the examiner that property of the protective layer, the lubrication provides by the protective layer reduces friction between the workpiece and the chuck during the temperature transitions, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 14, Topping teaches to deposit the protective layer on the surface of the chuck using plasma chemical vapor deposition (plasma deposition and CVD) (paragraph 0042).
Regarding claim 18, Topping teaches the protective layer is silicon based (silicon oxide and silicon nitride) (paragraph 0042).
Regarding claim 20, Topping teaches after processing the substrate, preforming a clean process in the process chamber to remove the protective layer from the surface of the chuck (paragraph 0051).
Regarding claim 21, Topping teaches after removing the protective layer (first protective layer), forming a new protective layer on the ESC, and repeat loading a substrate (second microelectronic workpiece) on the second protective layer formed on the surface of the chuck in the processing chamber, preforming etching or deposition on the second microelectronic workpiece and preforming a second clean process in the process chamber to remove the second protective layer from the surface of the chuck (paragraph 0052). 
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14, 18 and 20-21 above, and further in view of Nishimura (US20070212816) on claim 16 is withdrawn, because the remarks filed by Applicant on 9/8/2022 is persuasive.  
The claim rejection under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) in view of Nishimura (US20070212816) as applied to claims 1-4, 8-14, 16, 18 and 20-21 above, and further in view of Matsuoka (US20090230558) on claim 17 is withdrawn, because the remarks filed by Applicant on 9/8/2022 is persuasive.  

The claim rejections under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14, 18 and 20-21 above, and further in view of Nishimura (US20070212816) on claims 4 is maintained. The rejections are modified for the typos and repeated below.  
Regarding claim 4, Topping teaches all limitations of this claim, except the plasma etch process comprises a RIE process. Nishimura teaches a substrate processing system which enables scratching of the rear surface of a substrate to be prevented, wherein the substrate process is plasma etching, the substrate is a semiconductor wafer and the substrate is supported by an electrostatic chuck (abstract, paragraphs 0002, 0006 and 0031). Nishimura teaches the plasma etching process is reactive ion etch (RIE) (paragraphs 0004, 0053 and 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RIE as the plasma etching system as suggested by Nishimura in the method of processing microelectronics as disclosed by Topping because Nishimura teaches RIE is a common etching process for manufacturing semiconductor device (paragraphs 0004, 0053 and 0056).

The claim rejection under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14,18 and 20-21 above, and further in view of Boyd (US20170140970) on claim 7 is maintained. The rejection is repeated below for convenience. 
Regarding claim 7, Topping teaches all limitation of this claim, except the plasma etch process comprises a RIE process. However, Boyd teaches a method of making an electrostatic chuck to support substrate in a plasma processing for making semiconductor devices, which is also known as microelectronics (abstract, paragraphs 0001-0002) and discloses to inject an inert gas (helium) between the chuck and the backside of the substrate to enhance heat transfer (facilitate thermal conductance) (paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject an inert gas in a gap between the protective layer and the backside surface of the substrate as suggested by Boyd in the method of Topping because Boyd teaches the inert gas enhance heat transfer (facilitate thermal conductance) (paragraph 0027). 

The claim rejection under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14,18 and 20-21 above, and further in view of Kitagaito (US20160086817) on claim 19 is maintained. The rejection is repeated below for convenience. 
Regarding claim 19, Topping teaches all limitations of this claim, except the plasma deposition of the protective coating uses a gas chemistry comprising SiCl4. Topping teaches the silicon protective film is formed by plasma deposition (paragraph 0042). However, Kitagaito teaches a plasma etching method (abstract) and discloses a silicon containing film (silicon oxide and silicon nitride, which are also the silicon containing film in Watanabe, see column 5 lines 20-31), is deposited by plasma CVD using silicon contain gas such as SiCl4 (paragraph 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SiCl4 as the plasma deposition gas chemistry as suggested by Kitagaito in the method of processing microelectronics as disclosed by Topping because Kitagaito teaches SiCl4 is the film forming gas for silicon containing film by plasma deposition (paragraph 0062).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US20020109955) in view of Topping (US20190294050).
Regarding claim 16, Masuda teaches a method of forming a coating layer on a electrostatic chuck (abstract), wherein the chuck is used to support a wafer in a CVD process to make an electron devices (paragraphs 0002-0003).  (a method for processing microelectronic workpieces). Masuda teaches forming diamond like coating 4 or 5 (DLC) in a plasma CVD process (pargraph 0009 and 0013) (forming a protective layer on a surface of a chuck within a processing chamber, wherein the protective layer formed on the surface of the chuck comprises a carbon-based film). Masuda teaches the substrate is placed directly on the chuck of the coating 4 or 5 for processing step of cvd deposition or etching (see figures 1 and 2, paragraphs 0003-0006, 0031 and 0065) (position the a processing chamber, a microelectronic workpiece on the protective layer formed on the surface of the chuck such that the protective layer is in direct physical contact with the backside surface of the microelectronic workpiece and preforming in the processing chamber with the protective layer formed on the surface of the chuck, at least one a deposition process on the microelectronic workpiece). It is the position of the examiner that property of the protective layer, provides lubrication between substrate and the chuck, is inherent, given that the material of the protective coating (carbon based coating), method of forming the coating (plasma chemical vapor deposition by hydrocarbon gas CxHy wherein x is 1-10 and y is 2-22 including CH4 paragraph 0020) and provide surface smoothness and wear resistance (paragraph 0010) disclosed by Masuda and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Masuda does not explicitly teach the protective coating and the subsequence processing (deposition/etching) on the microelectronic workpiece are conducted in the same processing chamber. Topping teaches a method of coating a electrostatic chuck (ESC) to support substrate in a process for making semiconductor devices (paragraphs 0004, 0008, 0066). Topping teaches to form a protective layer on the surface of the ESC in a processing chamber (paragraph 0042). Topping teaches to load the substrate 122 into the processing chamber (paragraph 0048) on the ESC where the coating is formed wherein the protective layer is in direct physical contact with the backside of the surface of the substrate for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraphs 0030-0031, 0038, 0054-0055, see figures 4A and 4B). Topping teaches to preform etching process or deposition on the substrate (paragraphs 0049 and 0028). Topping teaches the layer is a thin film (paragraph 0056). Thus, Topper teaches the protective coating on the chuck and the subsequence processing (deposition/etching) on the microelectronic workpiece are conducted in the same processing chamber, wherein the processing chamber comprising tools for etching and deposition such as PECVD and/or CVD (paragraphs 0049 and 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the protective coating and the subsequence processing (deposition/etching) on the microelectronic workpiece the same processing chamber as suggested by Topper in the method of Masuda because Topper teaches when the cleaning, recoating sequence of the chuck and substrate are the same (etching and cvd, like Masuda), the chuck can be cleaned and recoat in situ the process chamber (paragraphs 0007, 0028, 0041 and 0053, figure 3). 
Regarding claim 17, Masuda teaches a method of forming a coating layer on a electrostatic chuck (abstract), wherein the chuck is used to support a wafer in a CVD process to make an electron devices (paragraphs 0002-0003).  (a method for processing microelectronic workpieces). Masuda teaches forming diamond like coating 4 or 5 (DLC) in a plasma CVD process (pargraph 0009 and 0013) (forming a protective layer on a surface of a chuck within a processing chamber, wherein the protective layer formed on the surface of the chuck comprises a carbon-based film). Masuda teaches the substrate is placed directly on the chuck of the coating 4 or 5 for processing step of cvd deposition or etching (see figures 1 and 2, paragraphs 0003-0006, 0031 and 0065) (position the a processing chamber, a microelectronic workpiece on the protective layer formed on the surface of the chuck such that the protective layer is in direct physical contact with the backside surface of the microelectronic workpiece and preforming in the processing chamber with the protective layer formed on the surface of the chuck, at least one a deposition process on the microelectronic workpiece). Masuda teaches the DLC coating is formed by plasma chemical vapor deposition with hydrocarbon gas CxHy wherein x is 1-10 and y is 2-22 including CH4 paragraph 0020) (wherein the protective layer is formed with a plasma deposition process that uses a gas chemistry comprising CH4). It is the position of the examiner that property of the protective layer, provides lubrication between substrate and the chuck, is inherent, given that the material of the protective coating (carbon based coating), method of forming the coating (plasma chemical vapor deposition by hydrocarbon gas CxHy wherein x is 1-10 and y is 2-22 including CH4 paragraph 0020) and provide surface smoothness and wear resistance (paragraph 0010) disclosed by Masuda and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Masuda does not explicitly teach the protective coating and the subsequence processing (deposition/etching) on the microelectronic workpiece are conducted in the same processing chamber. Topping teaches a method of coating a electrostatic chuck (ESC) to support substrate in a process for making semiconductor devices (paragraphs 0004, 0008, 0066). Topping teaches to form a protective layer on the surface of the ESC in a processing chamber (paragraph 0042). Topping teaches to load the substrate 122 into the processing chamber (paragraph 0048) on the ESC where the coating is formed wherein the protective layer is in direct physical contact with the backside of the surface of the substrate for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraphs 0030-0031, 0038, 0054-0055, see figures 4A and 4B). Topping teaches to preform etching process or deposition on the substrate (paragraphs 0049 and 0028). Topping teaches the layer is a thin film (paragraph 0056). Thus, Topper teaches the protective coating on the chuck and the subsequence processing (deposition/etching) on the microelectronic workpiece are conducted in the same processing chamber, wherein the processing chamber comprising tools for etching and deposition such as PECVD and/or CVD (paragraphs 0049 and 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the protective coating and the subsequence processing (deposition/etching) on the microelectronic workpiece the same processing chamber as suggested by Topper in the method of Masuda because Topper teaches when the cleaning, recoating sequence of the chuck and substrate are the same (etching and cvd, like Masuda), the chuck can be cleaned and recoat in situ the process chamber (paragraphs 0007, 0028, 0041 and 0053, figure 3). 


Response to Arguments
Applicant's arguments filed on September 8, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Topper does not teach the silicon-based film as lubrication between the substrate and the chuck, thus, Office Action completely fails to establish inherency. Topper’s coating adheres particles, which is contrary to the purposes and objectives of the present lubrication thin film. 
Nishimura teaches to coating is adhered to the back of the substrate, which is different from Topper. 
Topper teaches away from using carbon based protective film (Claims 16-17). 

In response to Applicant’s arguments, please considered the following comments:
It is well settled that where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims (MPEP 2112 III). "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (MEPE 2112 IV). Thus, MPEP clearly stated that a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product (protective film) seems to be identical expect that the prior art is silent as to an inherent characteristic (lubrication), as along as Examiner has provided a basis in fact and/or technical reasoning to support the determination of the inherent property necessarily flows from the teachings of the prior art. In this case, Examiner clearly stated the lubrication property between substrate and the chuck of the protective film, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042 of Topper) and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. Examiner has pointed out the similarity of the prior art and the instant claim protective film as reasoning provide support of such inherency determination. Once a reference teaching product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant, (MPEP 2112 V).  Applicant has not provided any evidence or proof to show the prior art products do not necessarily or inherently possess the characteristics of the claimed product. The argument of Topper’s coating adheres particles does not appear to be relevant, as Topper’s coating is identical to the claimed invention, thus, would appear to have the same lubrication property as the instant claim, regardless of having the possible additional property of adhering particles or not. Adhering particles and lubrication do not appear to contradicting properties. 
Nishimura is relied upon to claimed features of claim 4. Nishimura teaches RIE is a common etching process for manufacturing semiconductor device (paragraphs 0004, 0053 and 0056). Such teaching is irrelevant to whether or not the protective coating on the chuck is formed on the back side of the substrate or the chuck. In regards to the typos and confusion of claims 4, 11-12 rejections with Nishimura and/or Boyd, the typos were corrected above in the rejections. Only claim 4 is rejected by Topper in view of Nishimura. Claims 11-12 are rejected by Topper as listed above and the previous office action.  
Claims 16-17 are rejected by new reference (see rejections above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717